DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC §112

The following is a quotation of the second paragraph of 35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 45 recites in part "The method of claim 44...”.  However, claim 44 is directed to a "non-transitory machine readable medium of claim 38…".  There is thus improper antecedent basis for the limitation(s) in claim 45.  The meaning of claim 45 is thus considered indefinite and/or ‘vague’, and the Office has interpreted and rejected the claim as best understood (i.e., Claim 45 is dependent upon claim 44 and is intended to recite "The non-transitory machine readable medium of claim 44...”.  Applicant is requested to make the appropriate corrections to the claim.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claim invention.


Claim(s) 26-30, 34, 37, 38-42, 45 is/are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Vachharajani et al (hereinafter Vachharajani), US Patent Publication US 2013/0185586 A1 (filing date January 2013). 

As per claims 26, 38, Vachharajani discloses substantial features of the invention, such as a method for managing a set of load balancers that perform a load balancing service for a plurality of target application instances (Vachharajani: e.g.,  expressly discloses in one aspect that Management module 710 may convey a request to the controller application 205-a to activate ‘load balancing service’ at 5.0 Gb per second with 1.0 million connections per second, and to enable Secure Sockets Layer (SSL) security in a datacenter. Controller application 205-a may then determine how many ‘instances’ of a load balancing application {i.e., load balancing application_215 of FIG. 2A /2B} to deploy, and how many instances of a security application {i.e., Security application 225 of FIG. 2A / 2B) to deploy to the Dynamically Configurable Network Services Modules_135-i…135-n to implement the requested network services) [0113-0114, Fig. 7]  (e.g., ‘Load Balancing Application Instances’_215a, 215b, 215c, 215d, etc.) [0134, Figs. 11a-b] [0148, Fig.  13A], the load balancers and target application instances executing on a plurality of physical devices (Vachharajani: e.g., the present example is described in the context of a Load-balancing application_215 running on a single ‘instance’ of a network services module 135-p running on a ‘real / virtual server’) [0146, Fig.  13A (e.g., a key concept of the Self-contained network services system_145-c is that the network may be reconfigured along with the ‘servers’ implementing the dynamically configurable network services modules 135 to provide the requested network services) [0116, Fig. 7] [0136, Figs. 11a-b]], the method comprising: 
collecting state information relating to data messages that the set of load balancers distribute to the plurality of target applications (Vachharajani: e.g., in the present example, a network stack 515 includes data related to network communications made at the Internet Protocol (IP) level, ‘data related to network communications’ made at the Transmission Control Protocol (TCP) level {i.e., TCP ‘state information’} and data related to TCP sockets) [0095, Fig. 5]  (e.g., Shared system database_1105 may be a ‘fully distributed database’ where each server in each node locally stores its own ‘state information’, and each server 130 may be ‘queried’ individually for its portion of the database. In additional / alternative examples, the Shared system database 1105 of FIG. 11A may be a ‘fully centralized database’ that stores local ‘state information’ for each of the servers in a single repository) [0139-0140, Fig. 11a]; 
generating aggregated state information from the collected state information (Vachharajani: e.g., in one aspect, Health monitor application 1310 may determine from the shared system database 1105-g that one or more instances of the Load balancing application 215 is ‘overloaded’ and in danger of crashing, and in response, the Health monitor application 1310 may divert new load balancing tasks away from the overloaded instances of the load balancing application 215 and/or cause the controller application 205-e to create one or more new instances of the load balancing application 215) [0150, Fig. 13a]; 
distributing aggregated state information to at least a subset of the set of load balancers to cause the subset of load balancers to adjust how they distribute new data message flows to the plurality of target applications (Vachharajani: e.g., Shared system database_1105 may be a ‘fully distributed database’) [0139-0140, Fig. 11a]  (e.g., Shared system database 1105 may be used to ‘propagate’ changes {i.e., updated / new configurations} throughout the self-contained network services system 145. For example, the Controller application 205-b may determine a ‘current configuration’ of each server in the Self-contained network services system 145d by reading ‘state information’ from the shared system database 1105. In this way, the Controller application 205-b may determine an ‘updated software configuration’ for each server when a change for network services is received) [0141, Fig. 11a]  (e.g., in one aspect, Health monitor application 1310 may determine from the shared system database 1105-g that one or more instances of the Load balancing application 215 is ‘overloaded’ and in danger of crashing, and in response, the Health monitor application 1310 may ‘divert’ new  load balancing tasks away from the ‘overloaded instances’ of the load balancing application 215 and/or cause the controller application 205-e to ‘create one or more new instances’ of the load balancing application 215) [0150, Fig. 13a].
Claim(s) 38 recites substantially the same limitations as claim 26, is distinguishable only by its statutory category (non-transitory MRM), and accordingly rejected on the same basis.





As per claims 27, 39, Vachharajani discloses substantial features of the invention, such as a method wherein the aggregated state information expresses the data message traffic load on each target application instance in the plurality of target application instances (Vachharajani: e.g., expressly discloses in one example wherein Application threads 525 may all equally process and handle new incoming network flows. By contrast, in another example, Application threads 525-a and 525-d {instances} may become ‘overloaded’ {i.e., number of connections to service} with respect to threads 525-b and 525-c, and by diverting additional incoming packets to peer Applications threads 525-b and 525-c, the ‘overall processing load’ may be balanced among the application threads 525) [0101, Fig. 6a].
Claim(s) 39 recites substantially the same limitations as claim 27, is distinguishable only by its statutory category (non-transitory MRM), and accordingly rejected on the same basis.

As per claims 28, 40, Vachharajani discloses substantial features of the invention, such as a method wherein the aggregated state information expresses at least one of the number of connections to each target application instance and a number of packets processed in a specified time period by each target application instance (Vachharajani: e.g., expressly discloses in one example wherein Application threads 525 may all equally process and handle new incoming network flows. By contrast, in another example, Application threads 525-a and 525-d {instances} may become ‘overloaded’ {i.e., ‘number of connections’ to service} with respect to threads 525-b and 525-c, and by diverting ‘additional incoming packets’ to peer Applications threads 525-b and 525-c, the ‘overall processing load’ may be balanced among the application threads 525) [0101, Fig. 6a] (e.g., each of the Application threads 525 may be configured to ‘output network packets’ by performing Outgoing socket processing 610, outgoing TCP level processing 615, outgoing IP level processing 620, etc.) [0099, Fig. 6A] (e.g.,  Management module 710 may convey a request to the controller application 205-a to activate a load balancing service at ‘5.0 Gb per second’ with ‘1.0 million connections per second’.  Controller application 205-a may then determine how many ‘instances’ of a load balancing application {i.e., load balancing application_215 of FIG. 2A /2B} to deploy…to implement the requested network services) [0113-0114, Fig. 7].
Claim(s) 40 recites substantially the same limitations as claim 28, is distinguishable only by its statutory category (non-transitory MRM), and accordingly rejected on the same basis.

As per claims 29, 41, Vachharajani discloses substantial features of the invention, such as the method wherein each load balancer in the set of load balancers spreads the data messages among the target application instances based on a set of load balancing criteria (Vachharajani: e.g., expressly discloses in one example wherein Application threads 525 (instances) may all ‘equally process’ and handle new incoming network flows…) [0101, Fig. 6a]  (e.g., separate instances of the load balancing application 215 may be implemented as ‘separate processes’ rather than separate threads of the same process. In this way, if one of the instances of the load balancing application 215 crashes, the functionality of the remaining instances of the load balancing application 215 may continue unaffected...By ‘spreading the network service’ of load balancing across multiple processes, the risk of system performance being crippled by a single crash may be reduced) [0147, Fig. 13A], and  
each load balancer in the set of load balancers that receives the aggregated state information, analyzes the received aggregated state information and adjusts the load balancer’s set of load balancing criteria if the load balancer determines that such an adjustment is needed based on the analysis of the aggregated state information (Vachharajani: e.g., Shared system database 1105-g of FIG. 13A may store ‘state’ information for each of the application instances. The Health monitor application 1310 may monitor the ‘state information’ for each of the application instances stored in the share system database 1105-g to dynamically detect and remedy problems arising with the application instances.  For example, each instance of the load balancing application 215 may store state information in the shared system database 1105-g. If one instance of the load balancing application 215 ‘crashes’, the Health monitor application 1310 may ‘detect the crash’ from the state information stored for that instance of the load balancing application 215 from the shared system database 1105-g, and upon detecting the crash, the Health monitor application 1310 may divert ‘new load balancing tasks’ away from the crashed instance and to other healthy instances of the load balancing application 215) [0148-0149, Fig. 13A].
Claim(s) 41 recites substantially the same limitations as claim 29, is distinguishable only by its statutory category (non-transitory MRM), and accordingly rejected on the same basis.

As per claims 30, 42, Vachharajani discloses the method further comprising providing to each load balancer in the subset of load balancers an initial set of load balancing criteria as part of an initial configuration of the load balancer (Vachharajani: e.g., expressly discloses in one example wherein Application threads 525 may all (initially) ‘equally process’ and handle new incoming network flows until one or more of the application threads becomes ‘overloaded’) [0101, Fig. 6a] [0177]  (e.g., Controller application 205-b of FIG. 11A may determine a ‘current configuration’ of each server in the self-contained network services system 145-d by reading ‘state information’ from the shared system database 1105. In this way, the controller application 205-b may determine an ‘updated software configuration’ for each server when a ‘change’ for network services is received) [0141, Fig. 11A], and adjusts the initial set of load balancing criteria based on the received aggregate state information (Vachharajani: e.g., Health monitor application 1310 may determine from the shared system database 1105-g that one or more instances of the load balancing application 215 is ‘overloaded’ and in danger of ‘crashing’. In response, the Health monitor application 1310 may divert new load balancing tasks away from the overloaded instances of the load balancing application 215 and/or cause the controller application 205-e to create one or more new instances of the load balancing application 215) [0150, Fig. 13A] [0152, Fig. 13B] [0201].
Claim(s) 42 recites substantially the same limitations as claim 30, is distinguishable only by its statutory category (non-transitory MRM), and accordingly rejected on the same basis.

As per claims 34, Vachharajani discloses the method wherein each load balancer in the set of load balancers (Vachharajani: Load Balancing Application 215a-b, 215c-d) [Figs. 11a-b] executes on a physical device in the plurality of physical devices along with at least one target application instance (Vachharajani: Server Rack 110-b, Server Rack 110-f, respectivley) [Fig. 11a-b] [0136] (e.g., multiple instances of the load balancing application 215 may be implemented by separate real or virtual servers on a network services module implemented in a second rack 1110-b, for example) [0136]. 

As per claims 37, Vachharajani discloses the method wherein for a first set of packets for the target application, the load balancer selects a target application instance executing on the same physical device on which the load balancer executes (Vachharajani: e.g., illustrates wherein the Controller application 205 {acting as a load balancer controller} implements a firewall application 210 on Network services module 135-a, a ‘load-balancer application’ 215 on Network services module 135-b, a storage accelerator application 220 on Network services module 135-c, etc. on the same set of servers / server rack within Self-contained Network System 145-a) [Figs. 2a, also Figs. 2b & 7] , and for a second set of packets for the target application, the load balancer selects a target application instance executing on a different physical device than the physical device on which the load balancer executes (Vachharajani: e.g., in FIG. 11A, for example, ‘an instance of the Controller application 205-c’ {acting as a load balancer controller} may be implemented by a real or virtual server on a network services module implemented in a first {server] rack 1110-a, and ‘multiple instances of the load balancing application 215’ may be implemented by separate real or virtual servers on a network services module implemented in a second {server} rack 1110-b) [0136, Figs. 11a-b].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 31-33, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vachharajani in view of Aman et al (hereinafter Aman), US Patent Publication 2005/0120095 A1 (publication date June 2005). 

As per claim(s) 31, while Vachharajani discloses substantial features of the invention, he does not expressly disclose the additional recited feature of the method wherein the load balancing criteria specifies numerical values that affect how the load balancer spreads the data messages among the target application instances.
However, in a related endeavor, Aman particularly discloses the additional recited feature of the method wherein the load balancing criteria specifies numerical values that affect how the load balancer spreads the data messages among the target application instances (Aman: e.g., expressly discloses as his invention an apparatus and method for distributing traffic across a group of machines using application instance statistics, and in order to perform ‘load balancing’ in accordance with the present invention, a method of generating ‘weights’  {i.e., weight value(s)} to bias load balancing distributions is provided) [Abstract] (e.g., ‘load balancing weights’) [0002] (e.g., the manner by which the actual ‘weight value’ increases to be applied are calculated may take many different forms. For example, a predetermined number of "points" may be associated with a particular criterion with the "points" being distributed based on a ranking of the application instances relative to one another. For example, the highest ranked application instance receives 40% of the available points, the lowest ranked application instance receives 10% of the available points, with the remaining points being distributed to the other application instances according to their ranks. Alternatively, a straight percentage of the available points may be applied based on a difference in criterion value from a lowest or highest criterion value) [0065] (e.g., ‘Application Instance Weights’ [Wingdings font/0xE0] Weights are initialized to ‘base weights’ for the application instances (step 820). This initialization may further include setting the weights for unreachable application instances to ‘zero’ , for example) [0070, Fig. 8].
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Vachharajani’s invention with the above said additional feature, as expressly disclosed by Aman, for the motivation of providing an apparatus and method for distributing traffic across a group of machines using application instance statistics (e.g., application instance weights), as well as providing an improved computing system in which load balancing weights are determined using  ‘application instance data’ such as success ratios, response times, service class levels, and transaction topology [Aman: Abstract] [0002]. 




As per claim(s) 32, Vachharajani in view of Aman, and in particular Aman, discloses the method wherein the numerical values include one weight value for each target application instance (Aman: e.g., ‘Application Instance Weights’ [Wingdings font/0xE0] Weights are initialized to ‘base weights’ for the application instances (step 820). This initialization may further include setting the weights for unreachable application instances to ‘zero’ , for example) [0070, Fig. 8], wherein based on the weight values, the load balancer performs a selection of the target application instances for new data message flows (Aman: e.g.,  the weight management system {770} is responsible for collecting the ‘application instance specific information’ for all agent applications in a group of computing devices and generating ‘weights’ based on the application instance specific information for each of these agent applications. The weight management system has the benefit of obtaining the application instance specific information from each of the agent applications and then making decisions as to the relative differences between two or more application instance operational states. Based on this relative difference, ‘relative weights’ may be generated and provided to a load balancing system for ‘routing requests’ based on a load balancing mechanism) [0054]. 
The rationale or motivation for the prior art combination is the same as that given above for claim 31.	

As per claim(s) 33, 43, Vachharajani in view of Aman, and in particular Aman, discloses the method wherein the load balancing criteria comprise a set of topological criteria based on topological information (Aman: e.g.,  The ‘application instances’ to which traffic is being distributed are instrumented to establish certain ‘metrics’ about the application while running. The application instance instrumentation will provide ‘application statistics’ such as number of successful transactions, application response times, ‘application topology’, importance of transactions being processed, time the application is blocked waiting for resources, resource consumption data, and the like. These metrics are collected, processed, and then presented as a set of weights to the load balancing apparatus to govern its distribution of traffic. With such application metrics available, traffic can be disbursed based on the current state of the application instances) [Abstract] (e.g., ‘load balancing weights’ are determined using ‘application instance data’ such as success ratios, response times, service class levels, and ‘transaction topology’) [0002].
	The rationale or motivation for the prior art combination is the same as that given above for claim 31.	


Claim(s) 35, 36, 44, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vachharajani in view of Suri et al (hereinafter Suri), US Patent Publication US 20100131636 A1 (publication date May 2010). 

As per claim(s) 35, Vachharajani discloses substantial features of the invention, but does not expressly disclose the additional recited feature of the method wherein each physical device in the plurality of physical devices executes a virtual switch that intercepts traffic sent to a target application and redirects the intercepted traffic to a particular load balancer for the particular load balancer to perform the load balancing service to select a target application instance to which the traffic should be directed.
However, in a related endeavor, Suri particularly discloses the additional recited feature of the method wherein each physical device in the plurality of physical devices executes a virtual switch that intercepts traffic sent to a target application and redirects the intercepted traffic to a particular load balancer for the particular load balancer to perform the load balancing service to select a target application instance to which the traffic should be directed (Suri: e.g., expressly discloses as his invention a virtualized platform that includes a ‘virtual switch’ connected to the virtual network interface cards (vNICs) for a ‘group of virtual machines running the same application program’ that is associated with multiple software ports. A module in the virtualized platform monitors the virtual switch's receipt of a ‘network packet’ that includes control information relating to the application program and its software ports. The module applies a ‘load balancing’ algorithm to ‘select a vNIC’ from the vNICs connected to the virtual switch, based on the rate of processing of previous network packets by each the vNICs {i.e., as measured by the size of a network packet queue}, and the module might also apply the load balancing algorithm to select a software port for the application. The module then causes the virtual switch to route the network packet to the ‘selected vNIC’ and/or software port) [Abstract, 0006, Figs. 4a, 5 & 7].
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify Vachharajani with the above said additional feature, as expressly disclosed by Suri, for the motivation of providing an application delivery control module {i.e., load balancing module} for a virtual network switch of a virtualized platform, and which also provides ‘resource load balancing’ in order to achieve a more optimal resource utilization, throughput, response time, uptime, etc. [Suri: Abstract] [0002-0004]. 

As per claim(s) 36, Vachharajani in view of Suri, and in particular Suri, discloses the additional recited feature of the method wherein a virtual switch (Suri: e.g., Distributed Virtual Switch [DVS.TM.]_502) [0027, Fig. 5] executing on a particular physical device (Suri: e.g., ESX Host System_501) [0027, Fig. 5] redirects the intercepted traffic to a load balancer executing on the same physical device balancer (Suri: e.g., Load Balancing Module_503 of ESX Host System_501 ) [0027, Fig. 5]  (Suri: e.g., expressly discloses as his invention a virtualized platform that includes a ‘virtual switch’ connected to the virtual network interface cards (vNICs) for a ‘group of virtual machines running the same application program’ that is associated with multiple software ports. A module in the virtualized platform monitors the virtual switch's receipt of a ‘network packet’ that includes control information relating to the application program and its software ports. The module applies a ‘load balancing’ algorithm to ‘select a vNIC’ from the vNICs connected to the virtual switch, based on the rate of processing of previous network packets by each the vNICs {i.e., as measured by the size of a network packet queue}, and the module might also apply the load balancing algorithm to select a software port for the application. The module then causes the virtual switch to route the network packet to the ‘selected vNIC’ and/or software port) [Abstract, 0006, Figs. 4a, 5 & 7].
The rationale or motivation for the prior art combination is the same as that given above for claim 35.	

As per claim(s) 44, while Vachharajani discloses substantial features of the invention, including the recite feature(s) of a non-transitory machine readable medium wherein each physical device in the plurality of physical devices executes a load balancer in the set of load balancers and at least one target application instance (Vachharajani: e.g.,  expressly discloses in one aspect that Management module 710 may convey a request to the controller application 205-a to activate a ‘load balancing service’ at 5.0 Gb per second with 1.0 million connections per second, and to enable Secure Sockets Layer (SSL) security in a datacenter. Controller application 205-a may then determine how many ‘instances’ of a load balancing application {i.e., load balancing application_215 of FIG. 2A /2B} to deploy, and how many instances of a security application {i.e., Security application 225 of FIG. 2A / 2B) to deploy to the Dynamically Configurable Network Services Modules_135-i…135-n to implement the requested network services) [0113-0114, Fig. 7]  (e.g., ‘Load Balancing Application Instances’_215a, 215b, 215c, 215d, etc.) [0134, Figs. 11a-b] [0148, Fig.  13A] (e.g., in one aspect, the present example is described in the context of a Load- balancing application_215 running on a single ‘instance’ of a network services module 135-p running on a ‘real / virtual server’) [0146, Fig.  13A] -- he does not expressly disclose the additional recited feature of the method a virtual switch that intercepts traffic sent to a target application and redirects the intercepted traffic to the load balancer executing on the physical device for the load balancer to perform the load balancing service to select a target application instance to which the traffic should be directed.
However, in a related endeavor, Suri particularly discloses the additional recited feature of the method a virtual switch that intercepts traffic sent to a target application and redirects the intercepted traffic to the load balancer executing on the physical device for the load balancer to perform the load balancing service to select a target application instance to which the traffic should be directed (Suri: e.g., expressly discloses as his invention a virtualized platform that includes a ‘virtual switch’ connected to the virtual network interface cards (vNICs) for a ‘group of virtual machines running the same application program’ that is associated with multiple software ports. A module in the virtualized platform monitors the virtual switch's receipt of a ‘network packet’ that includes control information relating to the application program and its software ports. The module applies a ‘load balancing’ algorithm to ‘select a vNIC’ from the vNICs connected to the virtual switch, based on the rate of processing of previous network packets by each the vNICs {i.e., as measured by the size of a network packet queue}, and the module might also apply the load balancing algorithm to select a software port for the application. The module then causes the virtual switch to route the network packet to the ‘selected vNIC’ and/or software port) [Abstract, 0006, Figs. 4a, 5 & 7].
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify the combination with the above said additional feature, as expressly disclosed by Suri, for the motivation of providing an application delivery control module {i.e., load balancing module} for a virtual network switch of a virtualized platform, and which also provides ‘resource load balancing’ in order to achieve a more optimal resource utilization, throughput, response time, uptime, etc. [Suri: Abstract] [0002-0004]. 

As per claim(s) 45, Vachharajani in view of Suri, and in particular Vachharajani, discloses the method wherein for a first set of packets for the target application, the load balancer selects a target application instance executing on the same physical device on which the load balancer executes (Vachharajani: e.g., illustrates wherein the Controller application 205 {acting as a load balancer controller} implements a firewall application 210 on Network services module 135-a, a ‘load-balancer application’ 215 on Network services module 135-b, a storage accelerator application 220 on Network services module 135-c, etc. on the same set of servers / server rack within Self-contained Network System 145-a) [Figs. 2a, also Figs. 2b & 7] , and for a second set of packets for the target application, the load balancer selects a target application instance executing on a different physical device than the physical device on which the load balancer executes (Vachharajani: e.g., in FIG. 11A, for example, ‘an instance of the Controller application 205-c’ {acting as a load balancer controller} may be implemented by a real or virtual server on a network services module implemented in a first {server] rack 1110-a, and ‘multiple instances of the load balancing application 215’ may be implemented by separate real or virtual servers on a network services module implemented in a second {server} rack 1110-b) [0136, Figs. 11a-b].
The rationale or motivation for the prior art combination is the same as that given above for claim 35.	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Natham et al		Patent Pub No.: US 20120144014 A1


Directing Data Flows in Data Centers with Clustering Services

Techniques are provided for implementing clustering services in a virtual data center or other virtualized infrastructure in a manner that allows packets to be directed to a particular service engine of a service engine cluster. [Abstract] [0001-0005] [Figs. 1 & 4]. 




/GLENFORD J MADAMBA/           Primary Examiner, Art Unit 2451